COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
LUIS CARMEN BARRAZA,                                               No. 08-13-00276-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
v.                                                                  388th District Court
                                                 §
MARIA BARRAZA,                                                   of El Paso County, Texas
                                                 §
                                                                  (TC# 2011DCM04259)
                               Appellee.         §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has failed to pay the case filing fee

and has failed to comply with a notice by the Clerk requiring a response from Appellant, we

dismiss the appeal for want of prosecution.

       Appellant filed a notice with the trial court clerk seeking to appeal the final decree of

divorce but he did not pay the case filing fee of $195 as required by TEX.R.APP.P. 5 nor did he

establish his indigence in accordance with TEX.R.APP.P. 20.1. On September 13, 2013, the Clerk

of the Court notified Appellant he had not paid the filing fee and advised that failure to pay the

filing fee within twenty days would result in dismissal of the appeal pursuant to TEX.R.APP.P.

42.3(b) and (c). The Clerk sent a second letter to Appellant requesting payment of the filing fee

on October 22, 2013. Appellant has not paid the filing fee or otherwise responded to the Clerk’s
inquiries. We therefore dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
December 13, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               -2-